Citation Nr: 0033874	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of service-connected urinary incontinence with 
subsequent bladder surgery, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from December 1990 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for urinary incontinence with subsequent bladder surgery, 
evaluated as 10 percent disabling, and denied service 
connection for bilateral hearing loss, hemorrhoids, tinnitus, 
a foot condition, and seasonal allergies.  The veteran filed 
a timely notice of disagreement only as to the issue of 
entitlement to higher evaluation for her urinary incontinence 
with subsequent bladder surgery.  Therefore, the claims for 
bilateral hearing loss, hemorrhoids, tinnitus, a foot 
condition, and seasonal allergies are not before the Board at 
this time.  See 38 C.F.R. § 20.200 (2000).

A review of the January 2000 supplemental statement of the 
case shows that the RO increased the veteran's rating for her 
urinary incontinence with subsequent bladder surgery from 10 
to 20 percent.  However, since this increase did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In August 1995, the RO received the veteran's appeal form (VA 
Form 9) which indicated that she desired a hearing before a 
Member of the Travel Board.  However, in a statement received 
by the RO in November 2000, the veteran stated that she 
wished to withdraw her request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2000).  Accordingly, the Board will proceed 
without further delay.


REMAND

As previously stated, in August 1998, the RO granted the 
veteran's claim of entitlement to service connection for 
urinary incontinence with subsequent bladder surgery, 
evaluated as 10 percent disabling.  The RO assigned an 
effective date for service connection of August 26, 1997.  
The veteran appealed the issue of entitlement to a higher 
rating, and in January 2000, the RO increased the veteran's 
rating from 10 to 20 percent.  The RO assigned an effective 
date for the 20 percent rating of August 26, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

A review of a letter received from the veteran in January 
1999 shows that she stated that she had received a VA 
examination in August 1998, and that she felt that this 
examination was inadequate.  Of particular note, she 
indicated that she had received treatment from the examiner 
who performed her August 1998 examination on a number of 
occasions.  

The Board further notes that a review of a VA genitourinary 
examination report dated in July 1999, from the Shreveport VA 
Medical Center (VAMC), shows that the veteran was referred to 
the urology service for further evaluation, that she was 
referred to the gynecological clinic for a follow-up visit, 
and that she was given a primary care clinic appointment on 
August 20, 1999.  In addition, a VA genitourinary examination 
report, dated in August 1999, shows that the veteran was 
taking medications for control of her urinary incontinence 
and pain.  

Notwithstanding a March 1998 VA hospitalization report, and 
several VA examination reports, the claims file does not 
currently contain any VA (or non-VA) treatment reports.  It 
therefore appears that the veteran has received additional 
treatment for the service-connected disability in issue, the 
records of which are not associated with the claims file.  In 
this case, a staged rating is involved, and it appears that 
medical records exist which have not been associated with the 
claims file.  These records are potentially probative of the 
veteran's claim.  Therefore, the Board finds that a remand is 
required for an attempt to obtain these records.  
Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for her service-connected 
urinary incontinence with subsequent 
bladder surgery since her separation from 
service in August 1997.  After securing 
any necessary releases, the RO should 
obtain these records.  In the event that 
no response is received to the RO's 
request after a reasonable amount of time 
has passed, the RO should request all of 
the veteran's records of treatment from 
the Shreveport VAMC.  

2.  After the development requested has 
been completed, the RO should then review 
the expanded record and determine whether 
a higher rating is warranted for service-
connected urinary incontinence with 
subsequent bladder surgery.

3.  The veteran and her representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that her 
service-connected urinary incontinence 
with subsequent bladder surgery warrants 
a higher rating, that evidence must be 
submitted by her to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran is free 
to submit additional evidence in support of her claim. 



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



